      Case 2:19-cr-00053-KS-MTP Document 120 Filed 10/26/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 2:19-CR-53-KS-MTP

GREGORY ALVIN AUZENNE, et al.



                                       ORDER

      For the reasons below, the Court grants in part and denies in part

Defendants’ Motions to Continue [89, 92]. The Court denies Defendants’ motion

insofar as they request a continuance of trial. The Court grants Defendants’

alternative request to preclude the Government from using the contents of the Moran

hard drives at trial. However, the Government is free to use any documents from the

Moran hard drives 1) that are duplicative of other documents produced earlier in

discovery, and/or 2) to which Defendants open the door at trial.

      On September 25, 2019, the Court entered a standard discovery order in this

matter. Order Regarding Discovery, United States v. Auzenne, No. 2:19-CR-53-KS-

MTP (S.D. Miss. Sept. 25, 2019), ECF No. 17. The Court ordered the Government to

produce to Defendant, within thirty days, any evidence subject to disclosure under

Rule 16. Id. at 1. The Court will assume, for the purpose of addressing the present

motion, that Defendants submitted a request for such disclosures to the Government.

      On September 15, 2020, the Government’s attorneys were notified that the FBI

possessed three laptop computers that belonged to Marco Moran, who is expected to
      Case 2:19-cr-00053-KS-MTP Document 120 Filed 10/26/20 Page 2 of 7




be a Government witness in this case. On September 22, 2020, the Government

received a hard drive containing images of the hard drives from Moran’s computers,

copied them, and sent the copies to Defendants. Defendants received the images of

the hard drives on October 7, 2020. On October 16 and 19, 2020, Defendants filed

Motions to Continue [89, 92] the trial, which the Court now addresses.

      There are three hard drive images. One of them is a backup of the other two.

The three images collectively contain approximately 1.15 terabytes of data. According

to preliminary FBI examination, the first hard drive contains approximately 392

gigabytes of data, including approximately 6,000 e-mails, but none of the e-mails

concern Defendants. The second hard drive contains approximately 96 gigabytes of

data, with “very few” e-mails, and none of them concern Defendants. Finally, the third

hard drive, which is a backup of the other two, contains approximately 698 gigabytes

of data, including several dozen e-mails related to Defendant Auzenne. Additionally,

the computers contain Word documents and photographs, including photographs of

prescriptions.

      Defendants argue that the Court must continue the trial because they have

not had an opportunity to review the hard drives, and they might include Brady or

Jencks material, or other information material to their defense. Defendants contend

that proceeding to trial on November 2, 2020, would be severely prejudicial.

Alternatively, they argue that the Court should preclude the Government from

offering any materials from the hard drives as evidence at trial.


                                          2
      Case 2:19-cr-00053-KS-MTP Document 120 Filed 10/26/20 Page 3 of 7




       Rule 16 provides that “[u]pon a defendant’s request, the government must

permit the defendant to inspect and to copy or photograph . . . documents . . . if the

item is within the government’s possession, custody, or control and . . . the item is

material to preparing the defense . . . .” FED. R. CRIM. P. 16(a)(1)(E)(ii). In this context,

“[m]ateriality means more than that the evidence in question bears some abstract

logical relationship to the issues in the case.” United States v. Ross, 511 F.2d 757, 762

(5th Cir. 1975). Documents “material to preparing the defense” include arguments

“which refute the Government’s arguments that the defendant committed the crime

charged.” United States v. Armstrong, 517 U.S. 456, 462, 116 S. Ct. 1480, 134 L. Ed.

2d 687 (1996). But there must be “some indication that the pretrial disclosure of the

disputed evidence would have enabled the defendant significantly to alter the

quantum of proof in his favor.” United States v. Reeves, 892 F.2d 1223, 1226 (5th Cir.

1990); see also United States v. Holy Land Found. for Relief & Dev., 2007 WL 1308383,

at *2 (N.D. Tex. May 4, 2007). “The extensiveness of the material which the

Government did produce, and the availability of the disputed material from other

sources, including the defendant’s own knowledge, must also be considered.” Ross,

511 F.2d at 762.

       If a party commits a discovery violation, Rule 16(d)(2) provides that the Court

may “(A) order that party to permit the discovery or inspection . . . and prescribe other

just terms and conditions; (B) grant a continuance; (C) prohibit that party from

introducing the undisclosed evidence; or (D) enter any other order that is just under


                                             3
      Case 2:19-cr-00053-KS-MTP Document 120 Filed 10/26/20 Page 4 of 7




the circumstances.” FED. R. CRIM. P. 16(d)(2). This rule grants the Court “broad

discretion” in crafting a remedy for discovery violations. United States v. Tamez-

Gonzalez, 103 F.3d 126, 1996 WL 731506, at *3 (5th Cir. 1996). Implicit in this

discretion is that the Court, “in deciding what sanction to impose, consider several

factors: the reasons why disclosure was not made; the extent of the prejudice, if any

to the opposing party; the feasibility of rectifying that prejudice by a continuance, and

any other relevant circumstances.” United States v. Carden, 146 F.3d 867, 1998 WL

327211, at *2 (5th Cir. 1998). “In determining what remedy is just under the

circumstances, the court should impose the least severe sanction that will accomplish

the desired result – prompt and full compliance with the court’s discovery order.” Id.

(see also United States v. Sarcinelli, 667 F.2d 5, 7 (5th Cir. 1982)).

      First, the Government represented in briefing that it did not know that the

FBI had the computers until September 15, 2020. Moran apparently delivered the

computers to the FBI in or around late February 2020, and the agent who received

the computers submitted a request to the FBI’s Computer Analysis Response Team

(“CART”). However, the Jackson office’s CART was understaffed, and the request was

forwarded to another office. Then COVID-19 began to affect normal business

operations in March 2020, until the request was finally processed in September 2020.

Defendants have not disputed any of these representations from the Government’s

counsel.

      The Court finds that this is a middling explanation for why the computers were


                                            4
       Case 2:19-cr-00053-KS-MTP Document 120 Filed 10/26/20 Page 5 of 7




not produced sooner. No one can dispute the impact of COVID-19 on business and

government operations, and the Court certainly sympathizes with those swamped in

a backlog of work. Nevertheless, at a minimum, the agents should have informed the

Government’s counsel about the hard drives, so that they, in turn, could have 1)

informed Defendants’ counsel, and 2) communicated to the CART the importance of

processing the data in light of the Court’s scheduling order and calendar.

       As for the potential prejudice to Defendants, the Government represents that

it does not intend to use any information from the late-disclosed hard drives at trial.

Defendants’ argument, therefore, is premised upon the possibility that there might

be some exculpatory or impeachment evidence on the hard drives. To be clear, though,

Defendants have not produced such evidence or even represented that it exists.

Rather, they argue that it might exist, and that they should be given more time to

look for it.

       Defendants must demonstrate prejudice to their “substantial rights, that is,

injury to their right to a fair trial,” rather than “minor disarray” in their trial

preparation. United States v. Garrett, 238 F.3d 293, 299 (5th Cir. 2000). The primary

question is “whether the defendant had time to put the information to use, not

whether some extra effort was required by defense counsel.” Id. Moreover, “even if

the district court determines that the information was disclosed too late to be put to

effective use, the court must also determine that the lack of information created a

reasonable probability that the result would have been different.” Id. at 300. “There


                                          5
       Case 2:19-cr-00053-KS-MTP Document 120 Filed 10/26/20 Page 6 of 7




must be some indication that the pretrial disclosure of the disputed evidence would

have enabled the defendant significantly to alter the quantum of proof in his favor.”

Ross, 511 F.2d at 763.

       Defendants “assert[ ] conclusorily that knowledge of the evidence would have

been material to the preparation of [their] defense. Such an assertion is undoubtedly

true in all Rule 16(d) cases; all of the available evidence should be considered in

preparing for trial.” Tamez-Gonzalez, 1996 WL 731506 at *4. However, Defendants

must still demonstrate some specific prejudice. Id. They have not done so. Instead,

they have only offered bare speculation.

       Regardless, the Government produced the hard drive data to Defendants

almost four weeks before trial. That is ample time for Defendants to examine the data

and use any information contained therein during trial. Indeed, during litigation,

attorneys routinely review more documents in less time. Additionally, the

Government notes in briefing that much of the data on the hard drives constitutes

operating systems, applications, and programs, rather than documents such as e-

mails or photographs. 1 Further, Defendants failed to acknowledge that one of the

hard drives contains data duplicative of the other two hard drives.

       For these reasons, the Court grants in part and denies in part Defendants’

Motions to Continue [89, 92]. The Court denies Defendants’ motion insofar as they



1 Anyone with cursory knowledge of computers knows that they typically contain a sizeable amount
of irrelevant system data. One need only look at the categories of data in their smartphone’s storage
to see this fact illustrated.
                                                  6
      Case 2:19-cr-00053-KS-MTP Document 120 Filed 10/26/20 Page 7 of 7




request a continuance of trial. The Court grants Defendants’ alternative request to

preclude the Government from using the contents of the Moran hard drives at trial.

However, the Government is free to use any documents from the Moran hard drives

1) that are duplicative of other documents produced earlier in discovery, and/or 2) to

which Defendants open the door at trial.

      SO ORDERED AND ADJUDGED this 26th day of October, 2020.

                                                   /s/Keith Starrett
                                                              KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                           7
